448 F.2d 1332
UNITED STATES of America, Appellee,v.Paul Eric STOM, Appellant.
No. 71-1746.
United States Court of Appeals,Ninth Circuit.
Aug. 30, 1971.

Howard C. Anawalt (argued), Santa Clara, Cal., for appellant.
Robert E. Carey, Jr., Asst. U. S. Atty.  (argued), James L. Browning, Jr., U. S. Atty., F. Steele Langford, Chief, Crim.  Div., San Francisco, Cal., for appellee.
Before HAMLEY and KILKENNY, Circuit Judges, and BYRNE, District Judge.*
PER CURIAM:


1
Appellant was indicted and, after waiver of a jury trial, was convicted by the court for violation of 50 U.S.C.App. Sec. 462, refusing to submit to induction into the Armed Forces.  Various errors are asserted.  We affirm.

ADEQUACY OF FINDINGS

2
Although the court could have been more specific in its findings, we have no difficulty in holding that it resolved each of appellant's complaints against his contentions.

IMPLIED POSTPONEMENT OF INDUCTION

3
Here, appellant contends that the issuance of Form 150 on February 6, 1969, granted him 30 days to complete and return the form and thus constituted an implied postponement of his order to report for induction on February 19, 1969.  He fails to mention a letter attached to the form which advised him that the board was required to issue the Form 150, but that it had to be returned no later than February 14, 1969.  Also militating against the appellant's contention is the fact that on February 7th, he was personally advised to report for induction on February 19th.  Manifestly, the thirty day period imprinted on the face of Form 150 was expressly modified by the attached letter.  In this factual background, there is no implied postponement of the induction date.

SPECIFIC INTENT

4
Appellant advances the rather naive contention that he went "to the very doors of the induction station with the intention of entering", and failed to report only "after receiving advice from law students * * * to the effect that the administrative process was still open and that [he] need not report that day."  Consequently, he argues, that he did not "willfully and knowingly" fail to comply with the order to report.  The evidence is undisputed that he knew that he was to report for induction on February 19th.  In fact, he reached the induction station with the intention of reporting.  His reliance on the advice of law students is no defense.  The record clearly demonstrates that he willfully and knowingly failed to comply with the board's order to report.


5
Affirmed.



*
 The Honorable Wm. Matthew Byrne, Jr., United States District Judge for the Central District of California, sitting by designation